

114 S2182 PCS: Cut, Cap, and Balance Act of 2015
U.S. Senate
2015-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 274114th CONGRESS1st SessionS. 2182IN THE SENATE OF THE UNITED STATESOctober 19, 2015Mr. Paul introduced the following bill; which was read the first timeOctober 20, 2015Read the second time and placed on the calendarA BILLTo cut, cap, and balance the Federal budget.
	
 1.Short titleThis Act may be cited as the Cut, Cap, and Balance Act of 2015.
		ICut
			101.Modification of
 the Congressional Budget ActTitle III of the Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.) is amended by adding at the end the following:
				
					316.Spending limits
						(a)In
 generalIt shall not be in order in the House of Representatives or the Senate to consider any bill, joint resolution, amendment, or conference report that would cause the spending limits as set forth in this section to be exceeded.
 (b)LimitsIn this section, the term spending limits means for fiscal year 2016—
 (1)$2,832,215,000,000 in new budget authority; and
 (2)$2,884,442,000,000 in outlays. (c)AdjustmentsAfter the reporting of a bill or joint resolution relating to the global war on terrorism described in subsection (d), or the offering of an amendment thereto or the submission of a conference report thereon—
 (1)the chair of the House or Senate Committee on the Budget may adjust the spending limits provided in this section for purposes of congressional enforcement, the budgetary aggregates in the concurrent resolution on the budget most recently adopted by the Senate and the House of Representatives, and allocations pursuant to section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)), by the amount of new budget authority in that measure for that purpose and the outlays flowing therefrom; and
 (2)following any adjustment under paragraph (1), the House or Senate Committee on Appropriations may report appropriately revised suballocations pursuant to section 302(b) of the Congressional Budget Act of 1974 (2 U.S.C. 633(b)) to carry out this subsection.
							(d)Global war on
 terrorismIf a bill or joint resolution is reported making appropriations for fiscal year 2016 that designates amounts for Overseas Contingency Operations/Global War on Terrorism for purposes of section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)), the allowable adjustments provided for in subsection (c) for fiscal year 2016 shall not exceed $58,000,000,000 in budget authority and the outlays flowing therefrom.
						317.Certain spending limits
						(a)In
 generalIt shall not be in order in the House of Representatives or the Senate to consider any bill, joint resolution, amendment, or conference report that includes any provision that would cause total spending, except as excluded in subsection (b), to exceed the limits specified in section 316(b).
						(b)Exempt from
 spending limitsSpending for the following functions is exempt from the limits specified in section 316 (b):
 (1)Social Security, function 650.
 (2)Medicare, function 570.
 (3)Veterans Benefits and Services, function 700.
 (4)Net Interest, function 900.
 (5)Military personnel accounts within subfunctional category 051.. 102.Statutory enforcement of spending caps through sequestrationTitle III of the Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.) is amended by inserting after section 317, as added by section 101 of this Act, the following:
				
					318.Enforcement of
				discretionary and direct spending caps
 (a)ImplementationThe sequesters shall be implemented as follows:
							(1)Discretionary
 spending implementationFor the discretionary limits in section 316, pursuant to section 251(a) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(a)) with each category sequestered separately.
							(2)Direct spending
 implementation(A)The sequestration to enforce this section for direct spending shall be implemented pursuant to section 254 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 904).
 (B)Section 255 of the Balanced Budget and Control Act of 1985 (2 U.S.C. 905) shall not apply to this section, except that payments for military personnel accounts (within subfunctional category 051), TRICARE for Life, Medicare (functional category 570), military retirement, Social Security (functional category 650), veterans (functional category 700), net interest (functional category 900), and discretionary appropriations shall be exempt.
								(b)Modification of
				presidential order
							(1)In
 generalAt any time after the Director of the Office of Management and Budget issues a sequestration report under subsection (a) and section 319(c) the provisions of section 258A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 907b) shall apply to the consideration in the House of Representatives and the Senate of a bill or joint resolution to override the order if the bill or joint resolution, as enacted, would achieve the same level of reductions in new budget authority and outlays for the applicable fiscal year as set forth in the order.
							(2)Point of
 orderIn the House of Representatives or Senate, it shall not be in order to consider a bill or joint resolution which waives, modifies, or in any way alters a sequestration order unless the chair of the House or Senate Committee on the Budget certifies that the measure achieves the same levels of reductions in new budget authority and outlays for the applicable year as set forth in the order..
			IICap
			201.Limit on total
			 spending
 (a)DefinitionsSection 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)) is amended—
 (1)by striking paragraph (4); (2)by redesignating paragraphs (5) through (21) as paragraphs (4) through (20), respectively; and
 (3)by adding at the end the following:  (21)The term GDP, for any fiscal year, means the gross domestic product during such fiscal year consistent with Department of Commerce definitions..
 (b)CapsTitle III of the Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.) is amended adding after section 318, as added by section 102 of this Act, the following:
					
						319.Enforcing GDP
				outlay limits
							(a)Enforcing GDP
 outlay limitsIn this section, the term GDP outlay limit means an amount, as estimated by the Director of the Office of Management and Budget, equal to—
 (1)projected GDP for that fiscal year as estimated by OMB, multiplied by
 (2)(A)19.9 percent for fiscal year 2016; (B)19.52 percent for fiscal year 2017;
 (C)19.14 percent for fiscal year 2018; (D)18.76 percent for fiscal year 2019;
 (E)18.38 percent for fiscal year 2020; (F)18 percent for fiscal year 2021;
 (G)18 percent for fiscal year 2021; (H)18 percent for fiscal year 2022;
 (I)18 percent for fiscal year 2023; (J)18 percent for fiscal year 2024; and
 (K)18 percent for fiscal year 2025. (b)GDP outlay limit and outlays (1)Determining the GDP outlay limitThe Director of the Office of Management and Budget shall establish in the President’s budget the GDP outlay limit for the budget year.
								(2)Total Federal
 outlaysIn this section, total Federal outlays shall include all on-budget and off-budget outlays.
 (c)SequestrationThe sequestration to enforce this section shall be implemented pursuant to section 254 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 904).
							(d)Exempt
 programsSection 255 of the Balanced Budget and Control Act of 1985 (2 U.S.C. 905) shall not apply to this section, except that payments for military personnel accounts (within subfunctional category 051), TRICARE for Life, Medicare (functional category 570), military retirement, Social Security (functional category 650), veterans (functional category 700), and net interest (functional category 900) shall be exempt..
				202.Enforcement
			 procedures under the Congressional Budget Act of 1974
 (a)EnforcementTitle III of the Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.) is amended by adding after section 319, as added by section 201 of this Act, the following:
					
						320.Enforcement
 proceduresIt shall not be in order in the House of Representatives or the Senate to consider any bill, joint resolution, amendment, or conference report that would cause the most recently reported current GDP outlay limits set forth in section 319 to be exceeded..
				(b)Table of
 contentsThe table of contents in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by adding after the item relating to section 315 the following:
					Sec. 316. Spending limits.
							Sec. 317. Certain spending limits.
							Sec. 318. Enforcement of discretionary and direct spending caps.
							Sec. 319. Enforcing GDP outlay limits.
							Sec. 320. Enforcement procedures..
				IIIBalance
			301.Requirement
			 that a Balanced Budget Amendment be submitted to States
				(a)In
 generalThe Secretary of the Treasury shall not exercise the additional borrowing authority in subsequent legislation until the Archivist of the United States transmits to the States a balanced budget amendment to the Constitution that—
 (1)requires that total outlays not exceed total receipts; (2)contains a spending limitation as a percentage of GDP; and
 (3)requires that tax increases be approved by a 2/3 vote in both Houses of Congress for their ratification.
 (b)Point of orderIt shall not be in order in the House of Representatives or the Senate to consider any bill, joint resolution, amendment, or conference report that would cause the Secretary of the Treasury to exercise additional borrowing authority described in subsection (a) until such time as the Archivist of the United States transmits to the States an amendment to the Constitution described in subsection (a).October 20, 2015Read the second time and placed on the calendar